DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “a pinhole” and “an object” (see paragraph [0061]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-38 are rejected under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.   
 per se.  It has been held that a claim drawn to such a computer program that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claims.   Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23-25, 31-32, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Marie Dierichs (US 2006/0091324 A1).
With respect to claims 20-21, 23-25, 31-32, 35-38, Marie Dierichs discloses a lithography apparatus comprising:

    PNG
    media_image1.png
    537
    429
    media_image1.png
    Greyscale

liquid layer thickness and at a different liquid layer thickness, respectively, as recited in the claims.  However, Marie Dierichs clearly suggests that the lithographic apparatus may be an immersion lithographic apparatus (see paragraph [0028]).  The immersion lithographic apparatus is well known in the art wherein the substrate is immersed in a liquid having a relatively high refractive index.  In view of such teachings, it would have been obvious to a skilled artisan to provide a liquid to a space between the substrate and the projection system as suggested by Marie Dierichs for the purpose of increasing the numerical aperture of the projection system and thereby improving the quality of the printed images.
Allowable Subject Matter
Claims 22, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method comprising among other steps, a step of determining the difference between the determined set of intensity differences and a mathematical function has using curve fitting and the mathematical function has an exponential term, as recited in the instant claim. 
Claims 26-30 have been found allowable since the prior art of record, either alone or in combination, neither discloses a combination of a method of determining a photodetector contribution to a measurement of apodization of a projection system of an immersion lithography apparatus comprising among other steps, a step of inverting the reticle after the first set of measurement, as recited in the mentioned claims of the present application.
Prior Art Made of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ehrmann et al (US 2016/0202118 A1); Baselmans (US 2013/0271636 A1) disclose apparatuses for determining an optical property of an optical imaging system and has been cited for technical background.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn


/HUNG NGUYEN/            Primary Examiner, Art Unit 2882